
	

114 HR 221 IH: Obamacare Taxpayer Bailout Prevention Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Harris (for himself, Mrs. Blackburn, Mr. Roe of Tennessee, Mr. Kelly of Pennsylvania, Mr. Stewart, Mr. Salmon, Mr. Massie, Mr. Gosar, Mr. Rothfus, Mr. LaMalfa, Mr. Loudermilk, Mr. Ribble, and Mr. Huelskamp) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prevent a taxpayer bailout of health insurance issuers.
	
	
 1.Short titleThis Act may be cited as the Obamacare Taxpayer Bailout Prevention Act. 2.Prevention of bailout of health insurance issuersThe Patient Protection and Affordable Care Act is amended by striking section 1342 (42 U.S.C. 18062).
		
